982 A.2d 1225 (2009)
Karen PRIDGEN, Individually and as Personal Representative of the Estate of Lendon N. Pridgen, Deceased, and as Personal Representative of the Estate of Anthony W. Cipparone, Deceased and Denise Diggen, Individually and as Personal Representative of the Estate of Daniel Diggen, Deceased and Debra Johnson, Individually and on behalf of Tyler Johnson, as Parent and Natural Guardian of Tyler Johnson, a Minor
v.
PARKER HANNIFIN CORPORATION and Basco Flying Service, Inc. and Textron Lycoming Reciprocating Engine Division and Textron, Inc. and AVCO Corporation
Petition of Textron Inc., AVCO Corporation and Textron Lycoming Reciprocating Engine Division.
No. 128 EM 2009.
Supreme Court of Pennsylvania.
November 4, 2009.

ORDER
PER CURIAM.
AND NOW, this 4th day of November, 2009, the Petition for Allowance of Appeal, treated as an Application for Relief per Pa.R.A.P. 123 is DENIED.